Appellate Case: 21-6015       Document: 010110653530      Date Filed: 03/07/2022       Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                                         PUBLISH                                 Tenth Circuit

                          UNITED STATES COURT OF APPEALS                        March 7, 2022
                                                                            Christopher M. Wolpert
                                 FOR THE TENTH CIRCUIT                          Clerk of Court
                             _________________________________

  UNITED STATES OF AMERICA,

         Plaintiff - Appellant,

  v.                                                          No. 21-6015
                                                      (D.C. No. 5:15-CR-00126-C-5)
  CURTIS A. ANTHONY,                                          (W.D. Okla.)

         Defendant - Appellee.

  ---------------------

  THE HUMAN TRAFFICKING
  INSTITUTE,

            Amicus Curiae.
                             _________________________________

                                          ORDER
                             _________________________________

 Before TYMKOVICH, Chief Judge, HARTZ, MATHESON, PHILLIPS, McHUGH,
 MORITZ, EID, and CARSON, Circuit Judges. *
                    _________________________________

        On January 12, 2022, the panel’s opinion issued in this matter, and the court’s

 judgment entered the same day. An active judge of the court then called a poll, sua

 sponte, to consider en banc review of the panel decision. A majority of the non-recused



        *
         The Honorable Jerome A. Holmes, the Honorable Robert E. Bacharach, and the
 Honorable Veronica S. Rossman are recused in this matter and did not participate in the
 en banc poll.
Appellate Case: 21-6015      Document: 010110653530         Date Filed: 03/07/2022      Page: 2



 active judges of the court voted not to rehear the case en banc, and as a result the poll

 failed. See Fed. R. App. P. 35(a).

        Judges Hartz, Carson and Eid voted to grant en banc rehearing. Judge Hartz has

 prepared the attached written dissent from the denial of en banc rehearing, which is

 joined by Judge Eid. Judges Matheson and Phillips have prepared the attached written

 concurrence in the denial of en banc rehearing.


                                               Entered for the Court,



                                               CHRISTOPHER M. WOLPERT, Clerk




                                               2
Appellate Case: 21-6015      Document: 010110653530          Date Filed: 03/07/2022      Page: 3



 21-6015, United States v. Anthony

 HARTZ, J., Circuit Judge, joined by EID, Circuit Judge, dissenting.

        I respectfully dissent from the denial of en banc rehearing. Defendant Curtis

 Anthony was convicted of child-sex trafficking and conspiracy to commit child-sex

 trafficking. He was one of a number of men who sexually abused R.W. As a result of that

 abuse, R.W. will need extensive psychological treatment, estimated by one witness as

 costing more than $800,000. But under the law applied by this court, Mr. Anthony could

 not be required to pay restitution to R.W. for any of this treatment unless the government

 could prove that his sexual abuse was the but-for cause of some identifiable portion of the

 treatment. This result is both very unfortunate and contrary to the teachings of Supreme

 Court precedent, which has recognized that the restitution statute does not require but-for

 causation in similar circumstances.

        In Paroline v. United States, 572 U.S. 434 (2014), the Supreme Court decided how

 a district court should determine restitution for psychological injury when a victim of

 child pornography is viewed by a multitude of offenders. Apparently everyone involved

 in the case assumed that one could not assign specific psychological-treatment costs to

 specific views of the child pornography by specific offenders, so the Supreme Court in

 effect treated the victim’s psychological injury as an indivisible injury (that is, an injury

 that cannot be divided by cause, with each part of the injury having a separate cause). It

 then held that the district court could order restitution in essentially the same manner as

 juries commonly apportion damages for indivisible injuries in civil cases, see, e.g.,

 Restatement (Third) of Torts: Apportionment of Liability § 8 (1999) (the Restatement),

                                                1
Appellate Case: 21-6015      Document: 010110653530          Date Filed: 03/07/2022    Page: 4



 except that intentional tortfeasors are not always jointly and severally liable for

 restitution. There was debate within the Court on whether the language of the restitution

 statute permitted such apportionment or instead always required proof of but-for

 causation of specific injuries; but that issue is now resolved.

        This case presents quite similar circumstances. The victim experienced severe

 psychological trauma caused by sexual assaults by numerous perpetrators. Mr. Anthony

 was one of the perpetrators. But this court holds that he cannot be required to pay any

 restitution for psychological treatment because the prosecution did not prove what

 particular psychological treatment was caused by what perpetrator. The restitution statute,

 says the panel opinion, requires a showing that Mr. Anthony was a but-for cause of

 particular treatment and damages.

        In the view of the panel, a but-for “showing should be attainable in many instances

 and likely could have been made here,” thereby distinguishing Paroline. United States v.

 Anthony, 22 F.4th 943, 946 (2022). When that showing cannot be made, too bad. It was

 apparently the panel’s view that a restitution award to R.W. was precluded only because

 of the incompetence of the prosecution. To be sure, the prosecution has made a serious

 error in this case in not understanding the meaning of but-for causation. It has argued that

 it proved but-for causation through the testimony of an expert who opined that R.W.

 would have needed just as much psychological therapy even if the only sexual abuse she

 had suffered was that from Mr. Anthony. As the panel opinion points out, however, that

 amounts to showing that Mr. Anthony’s crime was a sufficient cause of her injury, not a

 showing that his crime was a necessary (but-for) cause.

                                               2
Appellate Case: 21-6015      Document: 010110653530         Date Filed: 03/07/2022      Page: 5



        But the prosecution’s error on that score is not the real problem in the denial of

 restitution. I fail to understand the confidence of the panel in thinking that the prosecution

 can usually come up with an expert who can convince the sentencing judge that a

 particular component of the psychotherapy needed by a victim of multiple assaults would

 not have been necessary but for a particular assault. I would think that such proof would

 be rare indeed. Psychologists may have great success in helping people deal with

 psychological problems. But that does not mean that they have sufficient knowledge of

 the brain to say that a victim would not need a particular drug or a particular therapy or

 the last few weeks of a particular therapy if the defendant had not committed a particular

 one of many assaults upon the victim. I doubt that I am unique as a judge in my

 skepticism that any psychologist has the expertise to find but-for cause in cases like this.

 What if such a judge was the sentencing judge? Would the judge have to decide between

 believing the “expert” or denying restitution? (The common-law rule is that the party

 alleging that the damages are divisible has the burden to prove divisibility. See

 Restatement § 26 cmt. h.) I think it unacceptable to put a judge to that choice.

        It is my hope that the Supreme Court will have an opportunity to clarify the law in

 the area of restitution for psychological injury and permit judges to impose restitution

 even when the judge believes the psychological damages cannot be divided by cause.




                                               3
Appellate Case: 21-6015      Document: 010110653530           Date Filed: 03/07/2022      Page: 6



 21-6015, United States v. Anthony

 MATHESON and PHILLIPS, Circuit Judges, concurring in denial of en banc review.

        This court voted correctly to deny en banc review. We write separately to note the

 unusual procedural history of this case. Two panel opinions are relevant: United States

 v. Anthony, 942 F.3d 955 (10th Cir. 2019) (“Anthony I”), and United States v. Anthony,

 22 F.4th 943 (10th Cir. 2022) (“Anthony II”).

        In Anthony I, the panel held that the restitution statute limits restitution to losses

 directly and proximately caused by the defendant’s offenses. In so doing, we rejected the

 government’s argument for a sufficient-causation standard and adopted a but-for

 causation standard instead. No judge called for a poll, and we rejected the government’s

 request for en banc rehearing. See Order, United States v. Anthony, No. 18-6047 (Feb.

 25, 2020).

        In Anthony II, we reviewed a straightforward application of Anthony I. We agreed

 with Mr. Anthony and the district court that the government had failed to show but-for

 causation. Instead, the government sought to prove Mr. Anthony’s offenses were a

 sufficient cause for the victim’s losses—exactly what we rejected in Anthony I. The

 government did not seek rehearing.

        Despite this court’s denial of en banc rehearing in Anthony I, and despite the

 government’s decision not to seek rehearing in Anthony II, Judge Hartz sua sponte called

 for en banc review. In his dissent from the court’s denial of that request, Judge Hartz

 appears to agree with our application of Anthony I in Anthony II. He therefore wishes for

 reconsideration of Anthony I.

                                                1
Appellate Case: 21-6015      Document: 010110653530           Date Filed: 03/07/2022      Page: 7



        Judge Hartz is concerned that Anthony I’s but-for causation standard makes it too

 difficult for victims to recover restitution. 1 Anthony II fails to validate or shed light on

 that concern because, on remand from Anthony I, the government and its expert did not

 apply the but-for causation standard. For the reasons stated in Anthony I, we disagree

 with Judge Hartz’s discussion of Paroline v. United States, 572 U.S. 434 (2014).




        1
         See Burrage v. United States, 571 U.S. 204, 216-17 (2014) (“We doubt that the
 requirement of but-for causation . . . will prove a policy disaster. A cursory search of the
 Federal Reporter reveals that but-for causation is not nearly the insuperable barrier the
 Government makes it out to be.”).
                                                2